Citation Nr: 9910895	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  93-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder claimed as secondary to the service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 50 
percent for PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
1992 and February 1993 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.

In an April 1996 decision, the Board denied as not well 
grounded the claim of entitlement to service connection for a 
gastrointestinal disorder secondary to PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court").  The Court reversed the Board's decision, finding 
that the claim was indeed well grounded.  [redacted].  The 
court remanded the case to the Board for further action on 
that issue.  

The issues of an increased rating for PTSD and entitlement to 
TDIU return to the Board following a remand to the RO in 
April 1996.    


REMAND

The veteran seeks entitlement to a disability rating greater 
than 50 percent for PTSD and entitlement to TDIU.  In April 
1996, the Board remanded the case for additional development 
regarding these issues.  

The April 1996 remand included instructions for the RO to 
obtain from the Social Security Administration (SSA) a 
complete copy of any administrative determination made, 
including copies of all medical and/or clinical records used 
and considered by SSA in reaching its decision.  Such records 
may be vital in determining both entitlement to an increased 
rating for PTSD and entitlement to TDIU.  

A copy of the request sent to SSA is associated with the 
claims folder.  Although the RO indicated in the May 1997 
supplemental statement of the case that records were received 
from SSA, there is still no indication as to the outcome of 
the disability determination, if in fact one has been 
reached.  "As part of the Secretary's obligation to review a 
thorough and complete record, VA is required to obtain 
evidence from the Social Security Administration . . . and to 
give that evidence appropriate consideration and weight."  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Moreover, in a recently decided case, the Court held that a 
remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id.   

The veteran also seeks entitlement to service connection for 
a gastrointestinal disorder secondary to service-connected 
PTSD.  Secondary service connection is in order if a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a).  In 
addition, secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).    

As discussed above, on appeal, the Court found that the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  Therefore, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).  
This duty includes the securing of any pertinent VA or 
private medical records.  Robinette v. Brown, 8 Vet. App. 69, 
76 (1995).  A review of the claims folder reveals VA medical 
records dated through October 1996.  Any subsequent medical 
records should be obtained on remand.  The RO should also 
inquire as to whether the veteran has sought private 
treatment.  

The duty to assist also includes the conduct of a thorough 
and comprehensive medical examination. Id.  On remand, an 
examination is required, to include a medical opinion as to 
the relationship between any gastrointestinal disorder 
present and the veteran's PTSD.  The Board is prohibited from 
relying on its own unsubstantiated medical judgment in the 
resolution of claims.  See Crowe v. Brown, 7 Vet. App. 238 
(1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In its decision, the Court also discussed the possibility 
that the veteran's documented stomach complaints could 
constitute an "unlisted condition" that would be rated by 
analogy to the conditions listed in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. §§ 4.20 (an unlisted condition 
must be rated by analogy to listed disease or injury in which 
functions affected, anatomical localization, and 
symptomatology are all closely analogous); 4.27 (when an 
unlisted condition is encountered, RO must construct a rating 
code using the first two digits from the schedular rating of 
the body part or system involved, using "99" as the last 
two digits).  On remand, the RO should consider these 
provisions.  

Finally, the Board notes that, in the April 1996 remand, the 
Board indicated that the veteran's vocational rehabilitation 
folder should be considered for decisions in both the 
increased rating claim and the TDIU claim.  It instructed the 
RO to secure the vocational rehabilitation folder, to include 
any indicated psychological treatment records and examination 
reports, and associate it with the veteran's claims folder 
when and if it was returned to the Board for appellate 
review.  The most recent supplemental statement of the case 
includes the vocational rehabilitation folder among the 
listed evidence.  However, the folder was not forwarded to 
the Board on its return for appellate review.  If the case 
ultimately returns to the Board for appellate review of the 
PTSD issue or TDIU issue after this remand, the veteran's 
vocational rehabilitation folder must accompany the claims 
folder.      

In light of the above discussion, the case is REMANDED to the 
RO for the following action: 

1.  The RO should contact the veteran and 
inquire as to whether any decision has 
been made on his Social Security 
disability claim.  If a decision has been 
made, the RO should contact SSA and 
obtain a copy any administrative 
determination made, as well as copies of 
all medical and/or clinical records used 
and considered by SSA in reaching a 
decision.  

2.  The RO should also ask the veteran to 
provide the names and addresses of 
private medical providers, if any, who 
have treated him for a gastrointestinal 
disorder.  After securing the necessary 
releases, the RO should attempt to obtain 
any related records.  

3.  The RO should also obtain the 
veteran's complete VA medical records 
dated from October 1996.  

4.  The veteran should be afforded a VA 
examination by a gastroenterologist to 
determine the nature and etiology of any 
gastrointestinal disorder present.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  The examiner 
is specifically asked to provide, if 
possible, the clinical diagnosis of any 
gastrointestinal disorder present and to 
identify and describe the associated 
symptomatology.  Based on a review of the 
claims folder and information obtained 
from the examination, the examiner is 
also asked to offer an opinion as to the 
likelihood that the veteran's 
gastrointestinal disorder, if any, is 
proximately due to or the result of the 
veteran's service-connected PTSD.  If 
there is no causal relationship, the 
examiner should offer an opinion as to 
whether the service-connected PTSD 
aggravates the gastrointestinal disorder.  
If the examiner is unable to provide any 
opinion requested, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.  

5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a gastrointestinal 
disorder claimed secondary to the 
service-connected PTSD.  Such 
readjudication must include consideration 
of Allen v. Brown, 7 Vet. App. 439 
(1995).  The RO should also readjudicate 
the veteran's claim of entitlement to a 
disability rating greater than 50 percent 
for PTSD.  Finally, the RO should 
readjudicate the veteran's claim of 
entitlement to TDIU.  If the disposition 
of any claim remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.      

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

